Case 3:20-cv-00816-HEH-EWH Document 4 Filed 12/22/20 Page 1 of 1 PageID# 12


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


DAVID STARKE,

       Plaintiff,
V.                                                Civil Action No. 3:20CV816-HEH

CHESTERFIELD COUNTY,et aL,

       Defendants.


                               MEMORANDUM OPINION
                    (Dismissing Civil Rights Action Without Prejudice)

       By Memorandum Order entered on November 10, 2020,the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiff to return his informa pauperis

affidavit and affirm his intention to pay the full filing fee by signing and returning a

consent to collection of fees form. The Court wamed Plaintiffthat a failure to comply

with either ofthe above directives within thirty (30)days ofthe date of entry thereof

would result in summary dismissal ofthe action.

       Plaintiff has not complied with the orders ofthis Court. Plaintiff failed to return

the informa pauperis affidavit and a consent to collection offees form. As a result, he

does not qualify for informa pauperis status. Furthermore, he has not paid the statutory

filing fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a

willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be

dismissed without prejudice.

       An appropriate Order shall bej^ue(^.

                                                             fs/
                                    HENRY E.HUDSON
DateTI^.                            SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
